IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-50386
                          Summary Calendar



KAMMAN INC.,

                                          Plaintiff-Appellant,

versus

CITY OF HEWITT,

                                          Defendant-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. W-00-CV-78
                        - - - - - - - - - -
                         December 21, 2001
Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Kamman Inc. (Kamman) appeals the district court’s summary

judgment in favor of the City of Hewitt (the City) on each of its

takings or inverse condemnation claims, i.e., that there was a

regulatory taking without just compensation, that its substantive

due process rights were violated, and that its equal protection

rights were violated when the City denied its request to rezone a

parcel of land by changing its designation from residential to

commercial.    A grant of summary judgment is appropriate “if the

pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 01-50386
                                -2-

that there is no genuine issue as to any material fact and that

the moving party is entitled to judgment as a matter of law."

Fed. R. Civ. P. 56(c).

     In order to establish a regulatory taking or inverse

condemnation, a landowner must show (1) that the application of

the zoning ordinance to the particular property does not substan-

tially advance legitimate state interests or (2) that it deprives

an owner of all economically viable use of his land.    Agins v.

City of Tiburon, 447 U.S. 255, 260 (1980); Mayhew v. Town of

Sunnyvale, 964 S.W.2d 922, 933-34 (Tex. 1998), cert. denied, 526
U.S. 1144, 119 S. Ct. 2018, 143 L. Ed. 2d 1030 (1999).    Kamman does

not assert that it has been deprived of all economically viable

use of its land, nor does it dispute that traffic is a concern at

the intersection where its property is located.   Kamman asserts

that the district court failed to analyze whether the City

substantially advanced solving the traffic problem at the

intersection by refusing to rezone the property at issue.     This

argument is meritless.   Controlling traffic growth substantially

advances legitimate state interests.   See Village of Euclid v.

Ambler Realty Co., 272 U.S. 365, 394-95 (1926).   Moreover,

Kamman’s argument is an attempt to challenge the quantity and

quality of data underlying the city engineer’s advice, as well as

the wisdom of the City Council’s decision to deny its rezoning

request, none of which is appropriate for judicial inquiry.     See

Berman v. Parker, 348 U.S. 26, 31-33, 35-36 (1954); Reid v.

Rolling Fork Public Utility Dist., 854 F.2d 751, 753 (5th Cir.
                            No. 01-50386
                                 -3-

1988); Shelton v. City of College Station, 780 F.2d 475, 480-81

(5th Cir. 1986)(en banc).

     As for Kamman’s substantive due process claim, a state’s

zoning decisions must have a rational basis.     Jackson Court

Condominiums v. City of New Orleans, 874 F.2d 1070, 1077 (5th

Cir. 1989).   The key to such an inquiry is whether the question

is "at least debatable."    Id.   Traffic control is a legitimate

objective of a zoning regulation or decision.    The City was

concerned that the increased traffic resulting from a commercial

establishment on Kamman’s property would increase the potential

for accidents at an already dangerous intersection.     This was a

legitimate concern of the city.    The City’s denial of Kamman’s

rezoning request had a rational basis and thus reaches the

threshold established for substantive due process.     See id. at

1078.

     Kamman’s equal protection argument echoes his substantive

due process claim and adds that it was treated differently from

two landowners who have corner lots zoned commercial at the same

intersection.   When there is no fundamental right or suspect

classification involved, the applicable standard of review for

both equal protection and substantive due process claims is

rational basis.   Jackson Court Condominiums, 874 F.2d at 1079;

Reid, 854 F.2d at 753.   As already noted, the City’s concern that

increased traffic at the intersection would be unduly hazardous

had a rational basis in the city engineer’s opinion and therefore

was “at least debatable.”   See Jackson Court Condominiums, 874
F.2d at 1079.   Under-inclusivity alone, i.e., failure to make the
                          No. 01-50386
                               -4-

other corners of the intersection residential, is not sufficient

to state an equal protection claim.     Id.   Kamman’s equal

protection argument is without merit.

     AFFIRMED.